Dismissed and Memorandum Opinion filed November 13, 2008







Dismissed
and Memorandum Opinion filed November 13, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00908-CV
____________
 
ROBERT LAWS and ANN LAWS, Appellants
 
V.
 
ELAN ENTERPRISES, INC. d/b/a STACY FINE CUSTOM HOMES, Appellee
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-12454
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 17, 2008.  On November 3, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 13, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.